Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OKLAHOMA


    (1) ADVANCE RESEARCH CHEMICALS,
    INC., an Oklahoma corporation,

                   Plaintiff,

    v.                                                       Case No. 19-CV-237-JED-FHM

                                                             JURY TRIAL DEMANDED

    (1) PDC MACHINES, INC., a Pennsylvania
    corporation,

                   Defendant.




          Plaintiff, Advance Research Chemicals, Inc. (“ARC”) files this Complaint against

   Defendant, PDC Machines, Inc. (“PDC”) and in support states the following:

                                PARTIES, JURISDICTION AND VENUE

          1.       ARC is a corporation organized under the laws of the State of Oklahoma with a

   principal place of business located at 1110 West Keystone Avenue, Catoosa, Oklahoma 74015.

   ARC is in good standing with the State of Oklahoma and is properly registered to transact business

   within the State of Oklahoma.

          2.     PDC is a foreign corporation organized under the laws of the State of Pennsylvania

   with a principal place of business located at 1875 Stout Drive, Warminster, Pennsylvania 18974.

          3.      This Court has subject-matter jurisdiction over all causes of action asserted in this

   Complaint pursuant to 28 U.S.C. § 1332. The matter in controversy exceeds the sum or value of

   Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs, and diversity of

   citizenship exists as between ARC and PDC.
Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 2 of 10




          4.      This Court has personal jurisdiction over PDC.      Among other things, PDC has

   transacted business, performed work and services, and contracted to supply goods or services

   within the State of Oklahoma. In addition, PDC caused and committed tortious injuries within the

   State of Oklahoma. The causes of action asserted in this Complaint arise out of PDC’s numerous

   contacts with the State of Oklahoma. PDC caused injury, and continues to cause injury, to ARC

   and to property within the State of Oklahoma through PDC’s products that were designed and

   manufactured by PDC and which are being used or consumed in the State of Oklahoma in the

   ordinary course of commerce, trade and use. PDC breached its warranty obligations by failing to

   remedy the defective products in the State of Oklahoma. The product failures occurred in the State

   of Oklahoma and PDC sold the products with full knowledge that ARC’s facilities and use of the

   products would be in the State of Oklahoma. PDC’s contacts within the State of Oklahoma satisfy

   all Constitutional limitations on this Court exercising personal jurisdiction over PDC.

          5.      Venue is proper in this Court because the causes of action asserted in this Complaint

   arose in Rogers County, Oklahoma.

                                    GENERAL ALLEGATIONS

          6.      All conditions precedent to the bringing of this action have been performed, have

   occurred, or have been waived or excused.

          7.      ARC manufactures high purity inorganic fluorine compounds.                 During the

   manufacturing process, fluorine gas is moved through piping to reactors where the fluorinated

   compounds are made for ARC’s customers. The fluorine gas is transported through the piping

   system by using a compression system. Fluorine gas is dangerous and there are significant safety

   protocols that must be followed in the handling and use of fluorine gas. The systems used by ARC

   in the transportation of fluorine gas are inspected and maintained to prevent leaks and provide the

   highest attainable safety standards for persons working with the fluorine system.



                                                    2
Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 3 of 10




           8.     ARC contracted with PDC to provide certain diaphragm compression equipment

   (the “Compression Equipment”) for installation and operation at its facility located at the Port of

   Catoosa (“ARC’s Facility”).

           9.     In March 2015, ARC issued its first Purchase Order regarding a diaphragm

   compressor (“Compressor #1”) and the Purchase Order was accepted by PDC (“PO #1”).

           10.    In August 2015, Compressor #1 was delivered to ARC’s Facility.

           11.    In September 2015, ARC issued its second Purchase Order regarding a second

   diaphragm compressor (“Compressor #2”) and the Purchase Order was accepted by PDC (“PO

   #2”).

           12.    In March 2016, Compressor #2 was delivered to ARC’s Facility.

           13.    In July 2018, Compressor #2 was returned to PDC based on numerous failures

   during attempted operation of Compressor #2 by ARC.

           14.    In September 2018, PDC shipped Compressor #2 to ARC and Compressor #2 was

   delivered and returned to ARC’s Facility.

           15.    Prior to issuing PO#1 and PO#2, ARC provided certain specifications to PDC and

   PDC agreed to, inter alia, design, supply, deliver, warrant, and guarantee the Compression

   Equipment for the purpose of safely and properly compressing fluorine gas during ARC’s

   manufacturing process.

           16.    PDC received and reviewed the contract specifications and, in turn, designed and

   manufactured the Compression Equipment for use and operation by ARC.

           17.    PDC represented to ARC that the Compression Equipment, among other things,

   was suitable for the use with fluorine gas at inlet pressures that may be negative (vacuum

   conditions), would be safe for the handling of fluorine gas, complied with all of the applicable




                                                   3
Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 4 of 10




   specifications, was properly designed, and would provide the required level of compression of

   fluorine gas required for ARC’s manufacturing operations.

          18.     ARC reasonably and justifiably relied on the representations of PDC that the

   Compression Equipment, among other things, complied with all of the applicable specifications,

   was properly designed, and would provide the required level of compression of fluorine gas

   required for ARC’s manufacturing operations.

          19.     PDC delivered and installed the Compression Equipment at ARC’s Facility.

          20.     After installation, the Compression Equipment failed to perform as suitable

   compression of fluorine gas required for ARC’s manufacturing operations, failed to comply with

   the specifications, and failed to safely perform as represented by PDC. Among other things, the

   Compression Equipment repeatedly failed to operate and failed to provide the required level of

   compression of fluorine gas required for ARC’s manufacturing operations.

          21.     In the performance of PDC’ duties owed to ARC, PDC should have discovered the

   defect by exercising reasonable care and diligence in the design, testing and manufacturing of the

   Compression Equipment.

          22.     Representatives of PDC visited ARC’s Facility to inspect and attempt to cure the

   defective Compression Equipment, but PDC was unable to remedy the repeated failures of the

   Compression Equipment.

          23.     As a result of the failure of the Compression Equipment, ARC, among other things,

   procured and installed replacement equipment that complied with the applicable specifications,

   was safe and properly designed, and would provide the required safe level of compression of

   fluorine gas required for ARC’s manufacturing operations.

          24.     As a result of the failure of the Compression Equipment, ARC incurred additional

   costs, including costs and expenses to investigate and evaluate the defective Compression



                                                   4
Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 5 of 10




   Equipment, select and obtain replacement equipment and have the replacement equipment

   installed at ARC’s Facility. As a direct result, ARC incurred costs, including labor, materials, and

   procurement costs, loss of productivity and impact damages.

          25.     ARC has suffered extensive damages and incurred significant costs in excess of

   Two Hundred Thousand Dollars ($ 200,00,000).

          26.     All conditions precedent for the commencement and maintenance of this action

   have been performed, have occurred, or have been excused, waived, or abandoned by PDC.

                                        CAUSES OF ACTION

                                          COUNT I
                                     BREACH OF CONTRACT


          27.     Paragraphs 1-26 of this Complaint are incorporated herein by reference.

          28.     PDC is a seller of goods of the type similar to the Compression Equipment.

          29.     PDC and ARC entered into a contract of sale covering the Compression Equipment.

          30.     PDC breached the contract for sale.

          31.     ARC provided notice to PDC regarding PDC’s breach of the sales contract.

          32.     As a direct and proximate result of PDC’s breach of contract, ARC has suffered

   damages, including, but not limited to, the purchase price of the Compression Equipment and

   related costs thereto, such as labor, materials, and procurement costs, loss of productivity, and

   costs and expenses related to the investigation and evaluation of the unsafe and defective

   Compression Equipment and the selection, procurement and installation of safe replacement

   equipment.

                                         COUNT II
                              BREACH OF IMPLIED WARRANTIES


          33.     Paragraphs 1-32 of this Complaint are incorporated herein by reference.



                                                    5
Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 6 of 10




          34.    PDC is a seller of goods of the type similar to the Compression Equipment.

          35.    ARC purchased the Compression Equipment, which was designed, selected, tested

   and supplied by PDC.

          36.    PDC knew, or had reason to know, of the particular purpose for which the

   Compression Equipment was required by ARC, that ARC was relying on PDC’s skill or judgment

   to select and furnish suitable equipment that would provide the required level of compression of

   fluorine gas required for ARC’s manufacturing operations , and that ARC was the intended user

   of the Compression Equipment.

          37.    Among other things, PDC received and reviewed the specifications, and

   represented to ARC that the Compression Equipment would perform as suitable compression of

   fluorine gas required for ARC’s manufacturing operations, complied with the ARC’s

   specifications, and would provide the required level of compression of fluorine gas required for

   ARC’s manufacturing operations.

          38.    PDC has made implied warranties of merchantability and fitness for a particular

   purpose to ARC that the Compression Equipment was safe for use with fluorine gas, suitable for

   compression of fluorine gas required for ARC’s manufacturing operations, complied with the

   applicable specifications, and would provide the required level of compression of fluorine gas

   required for ARC’s manufacturing operations.

          39.    PDC breached these implied warranties by providing the Compression Equipment,

   which was not merchantable, was unsafe for use with fluorine gas, defectively designed, was not

   suitable for the compression of fluorine gas required for ARC’s manufacturing operations, did not

   comply with the applicable specifications, and did not provide the required level of compression

   of fluorine gas required for ARC’s manufacturing operations.




                                                  6
Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 7 of 10




          40.     ARC provided notice to PDC regarding PDC’s breach of warranty within a

   reasonable time after ARC discovered the breach.

          41.     As a direct and proximate result of PDC’s breach of implied warranties, ARC has

   suffered damages, including, but not limited to, the purchase price of the Compression Equipment

   and related costs thereto, such as labor, materials, and procurement costs, loss of productivity, and

   costs and expenses related to the investigation and evaluation of the unsafe and defective

   Compression Equipment and the selection, procurement and installation of safe replacement

   equipment.

                                        COUNT III
                               BREACH OF EXPRESS WARRANTY


          42.     Paragraphs 1-41 of this Complaint are incorporated herein by reference.

          43.     ARC purchased the Compression Equipment, which was designed, selected, tested

   and supplied by PDC.

          44.        PDC made affirmations of fact and promises to ARC that the Compression

   Equipment was safe for use with fluorine gas, would perform as suitable compression of fluorine

   gas required for ARC’s manufacturing operations, complied with ARC’s specifications, and would

   provide the required level of compression of fluorine gas required for ARC’s manufacturing

   operations.

          45.    Each of these affirmations of fact became part of the basis of the bargain for ARC’s

   purchase of the Compression Equipment and PDC knew, or had reason to know, that ARC was

   relying on these affirmations of fact to select and furnish suitable compression equipment for

   compression of fluorine gas required for ARC’s manufacturing operations.

          46.       PDC breached the express warranty by providing the Compression Equipment,

   which was unsafe for use with fluorine gas, defectively designed, was not suitable for the



                                                    7
Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 8 of 10




   compression of fluorine gas required for ARC’s manufacturing operations, did not comply with

   the applicable specifications, and did not provide the required level of compression of fluorine gas

   required for ARC’s manufacturing operations.

          47.        ARC provided notice to PDC regarding PDC’s breach of warranty within a

   reasonable time after ARC discovered the breach.

          48.     As a direct and proximate result of PDC’s breach of the express warranties, ARC

   has suffered damages, including, but not limited to, the purchase price of the Compression

   Equipment and related costs thereto, such as labor, materials, and procurement costs, loss of

   productivity, and costs and expenses related to the investigation and evaluation of the unsafe and

   defective Compression Equipment and the selection, procurement and installation of safe

   replacement equipment.

                                        COUNT IV
                              NEGLIGENT MISREPRESENTATION

          49.     Paragraphs 1-48 of this Complaint are incorporated herein by reference.

          50.     Prior to ARC entering into a contract with PDC, PDC negligently made inaccurate

   and false representations, directly and indirectly, to ARC regarding the Compression Equipment’s

   suitability for compression of fluorine gas required for ARC’s manufacturing operations,

   compliance with ARC’s specifications, and the level of compression of fluorine gas required for

   ARC’s manufacturing operations.

          51.     In or around late 2014 or early 2015, ARC’s representatives made an inquiry

   regarding PDC’s diaphragm compression capabilities with respect to designing and manufacturing

   compressors that would operate under negative (vacuum) inlet pressures for the movement of

   fluorine gas. In response, PDC’s Vice President contacted ARC about PDC’s compression

   products and the ability of PDC to design and manufacture diaphragm compression equipment for

   the use with fluorine gas and that would also meet the safety requirement in compressing fluorine


                                                    8
Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 9 of 10




   gas. Thereafter, representatives of PDC conducted a site visit of ARC’s facility to review the

   existing diaphragm compressors in operation at ARC’s Facility. PDC’s managers represented that

   ii could build a “Cadillac” compressor that would meet and exceed the quality of the existing

   compressors and would safely operate in ARC’s fluorine operations.

          52.     PDC owed a duty of care to ARC by operation of the law.

          53.     PDC intended for ARC to rely on those representations and led ARC to believe that

   PDC was knowledgeable, competent and experienced in the design and manufacturing of

   compressors that would safely operate in compressing fluorine gas.

          54.     PDC knew, or should have known, that ARC would rely on those representations,

   ARC justifiably relied on those representations, and ARC’s reliance thereon was reasonable.

          55.     PDC knew, or should have known, that its statements, if erroneous, would cause

   loss or injury to ARC.

          56.     As a direct and proximate result of PDC’s negligent misrepresentations, ARC has

   suffered damages, including, but not limited to, the purchase price of the Compression Equipment

   and related costs thereto, such as labor, materials, and procurement costs, loss of productivity, and

   costs and expenses related to the investigation and evaluation of the unsafe and defective

   Compression Equipment and the selection, procurement and installation of safe replacement

   equipment.


                                                 s/ Dennis A. Caruso
                                                 Dennis A. Caruso, OBA # 11786
                                                 Mark A. Smith, OBA # 31231
                                                 Caruso Law Firm, P.C.
                                                 1325 East 15th Street, Suite 201
                                                 Tulsa, Oklahoma 74120
                                                 (918) 583-5900 phone
                                                 (918) 583-5902 fax
                                                 dcaruso@carusolawfirm.com
                                                 msmith@carusolawfirm.com



                                                    9
Case 4:19-cv-00237-JED-FHM Document 1 Filed in USDC ND/OK on 05/06/19 Page 10 of 10




                                      ATTORNEYS FOR PLAINTIFF
                                      ADVANCE RESEARCH CHEMICALS, INC.




                                        10
